DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
 
Response to Amendment
In the amendment dated 01 March 2021, the following occurred:
claims 4, 8, and 10 were cancelled; and
claims 1 and 9 were amended.
Claims 1, 3, 5-7, and 9 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasano (US 2009/0048874 A1) in view of Takaai (JP 2008/108078 A).

Claim 1:
Sasano discloses:
An information processing apparatus which controls a medical inspection based on inspection request information received from external equipment, the apparatus comprising:
a processor; and
[0051]
a memory storing instructions that, when executed by the processor, cause the processor to function as:
[0051]-[0052]
a first display control unit configured to cause a display unit to display inspection information including a test image in a selectable form, which is transmitted to the external equipment;
[0010]:  "a display section to display the medical image received from the image generating apparatus;" wherein [0069]:  "when a medical image which is to be an image examination object is selected on the image examination list screen 331..." and [0062] discloses a PACS which stores transmitted medical images.
a second display control unit configured to cause the display unit to display inspection request information including specifying information for specifying an imaging technique in a selectable form, which is received from the external equipment;
[0044]:  "The RIS accepts an operator's registration of examination order information…including the items of modality information to be used for the examination…of a medical image, a radiographing method…" etc. and [0045]:  "the examination order information generated by the RIS is supposed to be transmitted to the modalities and the image examining apparatus..." and [0049]:  "The image examining apparatus...receive[s] the examination order information transmitted from the RIS...and...receive[s] the image data of a medical image generated by the modalities to display the received medical Figure 9 demonstrates the side-by-side display of inspection information (accompanying information) and inspection request information (examination order information) which is customizable ([0059]) and selectable as in Figure 8.
a determination unit configured to determine necessity of an additional inspection by comparing an imaging technique for a test image included in inspection information selected on display performed by the first display control unit with an imaging technique specified by the specifying information included in inspection request information selected on display performed by the second display control unit; and
[0012]:  "a comparison section to compare a piece of the examination order information received from the information managing apparatus with a piece of the accompanying information of the medical image generated based on the examination order information in the image generating apparatus, by each of the same items, to judge whether a disagreeing item in which the piece of the examination order information and the piece of the accompanying information disagrees with each other exists or not"
a third display control unit configured to cause the display unit to display information indicating that an additional inspection is required, when the determination unit determines that an additional inspection is required; and
[0013]:  "in a case where there is a piece of the accompanying information in which it is judged that the disagreeing item exists as a result of a comparison by the comparison section, the list displaying 
a generation unit configured to generate new inspection information by associating a test image included in the selected inspection information with identification information of a subject included in the selected inspection request information, when the determination unit determines that an additional inspection is not required.
[0018]:  "the medical information processing apparatus further comprises a disagreeing item correcting section to correct information of the disagreeing item in the accompanying information to corresponding information of the examination order information when it is judged that the disagreeing item exists as the result of the comparison by the comparison section." and [0082]-[0084].
wherein the memory further stores instructions that, when executed by the processor, cause the processor to function as a correction unit configured to correct as a rejected image a test image included in the selected inspection information in accordance with generation of new inspection information by the generation unit, and 
[0069]:  "When an inconsistency informing icon…is depressed on the image examination list screen…the inconsistency correcting processing…is executed…" and "the image examination by the examiner is performed…" which involves "confirm[ing] the image 
wherein the first display control unit causes the display unit to display an identifiable mark for indicating that the selected inspection information was a wrongly executed inspection, in a case where the correction unit corrects the test image included in the selected inspection information as the rejected image.
[0074]-[0076] and Figure 8 disclose the “identifiable mark,” where the identifiable mark is “NG” as in Figure 8 of both Sasano and applicant’s drawings. When this mark is present, a correction process ensues, such as described in [0078]-[0084].

While Sasano does disclose correcting inspection information as that was wrongly executed, Sasano does not explicitly disclose “store the selected inspection information as a wrongly executed inspection.” However, Takaai does disclose this limitation, specifically:
store the selected inspection information as a wrongly executed inspection
[0049]-[0050] disclose detecting an error and correcting it, generating correction history information, which includes “a difference between the pre-correction finding information and the post-correction finding information.” This correction history information is then held in the correction unit. [0048] succinctly puts this as “a correction history of the finding information may be held” where “held” is considered to mean “stored.” 

Sasano with “store the selected inspection information as a wrongly executed inspection” as disclosed by Takaai.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sasano in order to “[prevent] an error in a recognition result of an object indicated by an observer…and supporting inspecting of a result of recognition of an object indicated by the image” (Takaai:  [0007]).	

Claim 3:  Sasano in view of Takaai discloses the apparatus of claim 1. Sasano further discloses:
if the determination unit determines that an additional inspection is required, the transmission unit transmits the new inspection information about inspection request information determined to require the additional inspection after the additional inspection is performed.
[0069]-[0070]:  Discloses image examination and inconsistency correcting processing. "The image examination means the procedure in which an image examiner refers to an image examination screen to confirm the image quality and position of a medical image and performs the adjustments of the density, contrast, and the like, of an image on the image examination screen through the input section 32 when necessary." whereinafter "The image data (including the accompanying information) that has received the image examination is transmitted to the PACS...and is saved in the image DB..." or wherein "the image data (including the accompanying information) that has received the image examination" is the new inspection information and "the image examination" is the additional inspection.

Claim 5:  Sasano in view of Takaai discloses the apparatus of claim 1. Sasano further discloses:
a transmission unit configured to transmit, to the external equipment, invalidity information for invalidating inspection information which corresponds to the selected inspection information and is managed by the external equipment.
[0082]:  "FIG. 9 shows an example of the inconsistency correcting screen…" and "The accompanying information is displayed on the left side of the screen, and the examination order information is displayed on the right side of the screen…" and "The 'information retrieving' button...is a button for obtaining the examination order information corresponding to the displayed accompanying information..." and "the accompanying information and examination order information displayed on the inconsistency correcting screen 332 are temporarily stored in the work area of the RAM..." and [0069]:  Discloses image examination and inconsistency correcting processing, followed by [0070]:  "The image data (including the accompanying information) that has received the image examination is transmitted to the 

Claim 6:  Sasano in view of Takaai discloses the apparatus of claim 5. Sasano further discloses:
the first display control unit causes the display unit to display inspection information to which the invalidity information is transmitted so as to discriminate the inspection information from other inspection information.
[0076]:  "As the inconsistency informing information, specifically, the accompanying information of the record including inconsistency flags in the accompanying information DB 364 is subjected to the list display identifiably in a color different from those of the accompanying information of the other records. Moreover, the inconsistency informing icon 331a indicating that the accompanying information in which the inconsistency to the examination order information has arisen exists in the list is displayed..." wherein accompanying information is transmitted from the database to the RIS program/screen displaying the image examination list, and the flags are used to invalidate inspection information corresponding to the list of selectable inspection information.

Claim 7:
the second display control unit causes the display unit to display inspection request information of an information about an imaging technique which matches an imaging technique for an inspection image included in inspection information selected on display by the first display control unit so as to discriminate the inspection request information from other inspection request information.
Figures 8 and 9 and [0076]-[0084]:  A list of image examinations is shown in figure 8, allowing a user to select one. This opens the inconsistency correcting screen as shown in figure 9. Claim limitations "display inspection request information…which matches…" is embodied in figure 9, while "an imagining technique for an inspection image...selected on display..." is embodied in figure 8. "Inspection request information" is equivalent to examination order information and discriminates inspection request information from other inspection request information in that it includes identifiers such as those listed in [0044], including "patient ID, a full name, the distinction of sex, and the like..." among other pieces of information.

Claim 9:  
Sasano discloses:
An information processing method for an information processing apparatus which controls a medical inspection based on inspection request information received from external equipment, the method comprising:
causing a first display control unit configured to cause a display unit to display inspection information including a test image in a selectable form, which is transmitted to the external equipment;
[0010]:  "a display section to display the medical image received from the image generating apparatus;" wherein [0069]:  "when a medical image which is to be an image examination object is selected on the image examination list screen 331..." and [0062] discloses a PACS which stores transmitted medical images.
causing a second display control unit configured to cause the display unit to display inspection request information including specifying information for specifying an imaging technique in a selectable form, which is received from the external equipment;
[0044]:  "The RIS accepts an operator's registration of examination order information…including the items of modality information to be used for the examination…of a medical image, a radiographing method…" etc. and [0045]:  "the examination order information generated by the RIS is supposed to be transmitted to the modalities and the image examining apparatus..." and [0049]:  "The image examining apparatus...receive[s] the examination order information transmitted from the RIS...and...receive[s] the image data of a medical image generated by the modalities to display the received medical image and accompanying information in a display section..." and Figure 9 demonstrates the side-by-side display of inspection information (accompanying information) and inspection request information (examination [0059]) and selectable as in Figure 8.
causing a determination unit configured to determine necessity of an additional inspection by comparing an imaging technique for a test image included in inspection information selected on display performed in the causing the first display control unit with an imaging technique specified by the specifying information included in inspection request information selected on display performed in the causing the second display control unit;
[0012]:  "a comparison section to compare a piece of the examination order information received from the information managing apparatus with a piece of the accompanying information of the medical image generated based on the examination order information in the image generating apparatus, by each of the same items, to judge whether a disagreeing item in which the piece of the examination order information and the piece of the accompanying information disagrees with each other exists or not"
causing a third display control unit configured to cause the display unit to display information indicating that an additional inspection is required, when it is determined in the causing the determination unit that an additional inspection is required; and
[0013]:  "in a case where there is a piece of the accompanying information in which it is judged that the disagreeing item exists as a result of a comparison by the comparison section, the list displaying section identifiably displays that…piece of the accompanying 
a generation unit configured to generate new inspection information by associating a test image included in the selected inspection information with identification information of a subject included in the selected inspection request information, when the determination unit determines that an additional inspection is not required.
[0018]:  "the medical information processing apparatus further comprises a disagreeing item correcting section to correct information of the disagreeing item in the accompanying information to corresponding information of the examination order information when it is judged that the disagreeing item exists as the result of the comparison by the comparison section." and [0082]-[0084].
correcting as a rejected image a test image included in the selected inspection information in accordance with generation of new inspection information in the generating
[0069]
causing the first display control unit causes the display unit to display an identifiable mark for indicating that the selected inspection information was a wrongly executed inspection, in a case where the correcting corrects the test image included in the selected inspection information as the rejected image.
[0074]-[0076] and Figure 8

While Sasano does disclose correcting inspection information as that was wrongly executed, Sasano does not explicitly disclose “store the selected inspection information as a wrongly executed inspection.” However, Takaai does disclose this limitation, specifically:
store the selected inspection information as a wrongly executed inspection
[0049]-[0050] disclose detecting an error and correcting it, generating correction history information, which includes “a difference between the pre-correction finding information and the post-correction finding information.” This correction history information is then held in the correction unit. [0048] succinctly puts this as “a correction history of the finding information may be held” where “held” is considered to mean “stored.” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Sasano with “store the selected inspection information as a wrongly executed inspection” as disclosed by Takaai.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sasano in order to “[prevent] an error in a recognition Takaai:  [0007]).

Response to Arguments
Regarding 112(a), applicant’s arguments made during the interview conducted 26 January 2021 were persuasive, and the 112(a) rejection has been withdrawn.

Regarding claim interpretation, applicant’s amendments to claim 9 are sufficient, and the interpretation of claim 9 under 112(f) has been withdrawn.

Regarding 102, applicant’s amendments are sufficient to overcome the rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection of claims 1, 3, 5-7, and 9 is made under 35 U.S.C. 103 as being unpatentable over Sasano (US 2009/0048874 A1) in view of Takaai (JP 2008/108078 A).
Applicant argues Sasano does not disclose nor suggest the last amended limitation of claim 1, “wherein the first display…” Applicant specifically argues Sasano [0084] discloses setting the identifier/flag to OFF after the inspection order is corrected, whereas the claimed limitation “causes the display unit to display an identifiable mark for indicating that the selected inspection information was a wrongly executed inspection.” Applicant argues claim 9 is allowable for similar reasons to those of claim 1, and claims 3 and 5-7 are allowable at least for their dependence on claim 1.
The examiner respectfully disagrees. While the examiner does understand applicant’s argument, the examiner does not consider applicant’s claims to be as limiting as indicated in the  disclose the “identifiable mark,” where the identifiable mark is “NG” as in Figure 8 of both Sasano and applicant’s drawings. When this mark is present, a correction process ensues, such as described in [0078]-[0084], satisfying the “in a case…” claim language. The examiner agrees with applicant’s interpretation of Sasano [0084] insofar as the identifier/flag is switched to OFF. However, applicant’s claim does not require that this identifier/flag is always set to ON, rather, applicant’s claim merely requires that the identifier/flag be displayed, which does not preclude the identifier/flag from no longer being displayed at some later point in time. Accordingly, the art rejection of claims 1, 3, 5-7, and 9 has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626